Title: To Alexander Hamilton from Abishai Thomas, 9 December 1793
From: Thomas, Abishai
To: Hamilton, Alexander



Philad. 9 Decr. 1793
Sir

By an act of the Legislature of the State of North Carolina I am directed to make a return of all the settlements of Army accounts which hath been made in the State; designating by whom the claims of the Officers & Soldiers had respectively been drawn, in effecting this I have had recourse to the original Vouchers which were deposited with the Commissioners of accounts, & are now in the Treasury, but a difficulty has occur’d which the Comptroller has refer’d to your decision. In order to make my return compleat so as to answer the purpose of the Law I have requested permission to take up the powers, orders or assignments on which the claims have been drawn, because otherwise my report will contain evidence on one side of the question only, for instance the claim of A is receipted for by B & the order in favor of B is filed with the statement of the claim. A complains of fraud, institutes a suit against B my book is admitted as testimony for the plaintiff and poor B is legally convicted of the fraud when perhaps he might clearly prove his innocence in case the authority on which he settled & drew the claim could appear in his behalf, or the fraud be more amply detected if the authority was a forgery. These orders I do not consider by any means as necessary to be filed with the accounts, the proofs of payment by the state are unconnected with them, and where they have been deficient the Commissioners in no instance ever called on me to produce one, & this I consider as ample proof that they were not considered by the board as necessary to accompany the vouchers, indeed while the Vouchers were with the Commissioners I had permission to withdraw several orders of the description in question. I therefore presume to hope that on considering the grounds of my proposition you will concur with me in opinion, and give consent to my withdrawing the papers in question.
With much respect   I have the honor &c

A T

